Exhibit 10.9

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the
23rd day of May, 2013 by and among Michael Kors (USA), Inc. (the “Company”),
Michael Kors Holdings Limited (“MKHL”) and Joseph B. Parsons (“Executive”).

WHEREAS, the parties desire to enter into this Agreement to reflect their mutual
agreements with respect to the employment of Executive by the Company.

NOW, THEREFORE, in consideration of the mutual covenants, warranties and
undertakings herein contained, the parties hereto agree as follows:

1. Term. The employment of Executive with the Company commenced on January 5,
2004 and shall continue under this Agreement through March 31, 2015 (the
“Initial Term”), subject to the terms and provisions of this Agreement. After
the expiration of the Initial Term, this Agreement shall be automatically
renewed for additional one-year terms (each, a “Renewal Term”) unless either the
Company or Executive gives written notice to the other of the termination of
this Agreement at least six (6) months in advance of the next successive
one-year term. Any election by the Company or Executive not to renew such
employment at the end of the Initial Term or any Renewal Term shall be at the
sole, absolute discretion of the Company or Executive, respectively. The period
Executive is employed hereunder during the Initial Term and any such Renewal
Terms is referred to herein as the “Term”.

2. Position and Duties.

(a) General. Executive shall be employed as Executive Vice President, Chief
Financial Officer, Chief Operating Officer and Treasurer of the Company and
MKHL. Executive shall perform such duties and services as are commensurate with
Executive’s position and such other duties and services as are from time to time
reasonably assigned to Executive by the Chief Executive Officer or, if no Chief
Executive Officer is then serving, by the Board of Directions of MKHL. Except
for vacation, holiday, personal and sick days in accordance with this Agreement
and the Company’s policies, Executive shall devote his full business time during
the Term to providing services to the Company and its affiliates.
Notwithstanding the foregoing, Executive may serve on one or more boards of
directors with the consent of the Board of Directors of MKHL. Executive shall
maintain a primary residence in the New York City metropolitan area during the
Term.

(b) Additional Duties. All of Executive’s business time will be dedicated to
serving as Executive Vice President, Chief Financial Officer, Chief Operating
Officer and Treasurer of the Company. Executive acknowledges and agrees that,
except as otherwise provided in accordance with this Section 2(b), the Company
will be his sole employer under this Agreement and the Company will provide all
payments and benefits to Executive under this Agreement. At the request of MKHL,



--------------------------------------------------------------------------------

Executive further agrees, without additional compensation, to act as an officer
or director of subsidiaries of MKHL, other than the Company. At the direction of
MKHL, any rights and obligations of the Company hereunder may be assigned, in
whole or in part, to such subsidiaries; provided, that the Company’s obligations
with respect to compensation and benefits shall remain the Company’s
obligations, unless Executive consents in writing to such assignment, which such
consent shall not be unreasonably withheld.

3. Compensation.

(a) Base Salary. Executive’s base salary (the “Base Salary”) shall be at the
rate of $500,000 per year with an increase to $600,000 per year effective
June 1, 2013. The Base Salary shall be payable in substantially equal
installments in accordance with the normal payroll practices of the Company.

(b) Periodic Review of Compensation. On an annual basis during the Term, but
without any obligation to increase or otherwise change and with no right to
reduce, the compensation provisions of this Agreement, the Company agrees to
undertake a review of the performance by Executive of his duties under this
Agreement and of the efforts he has undertaken for and on behalf of the Company.

(c) Annual Bonus.

(i) With respect to each full fiscal year of the Company during the Term,
Executive shall be eligible to receive a cash bonus (the “Bonus”) based on a
percentage of Executive’s Base Salary (with the incentive levels set at 50%
target – 75% stretch – 100% maximum), in accordance with, and subject to, the
terms and conditions of the Company’s then existing executive bonus plan (the
“Bonus Plan”). The Bonus shall be 70% based on the achievement of divisional
performance targets and 30% based on the achievement of overall corporate
performance targets (in each case based on criteria established by the MKHL
Board of Directors (or any appropriate committee thereof) at the beginning of
each fiscal year), shall be determined annually at the same time bonuses are
determined for comparable senior executives of the Company in accordance with
the Bonus Plan, and shall be payable at the same time and in the same manner as
bonuses are paid to comparable senior executives of the Company.

(ii) During the Term, the targets and performance goals, including, without
limitation, the extent to which they will be based on corporate performance,
divisional performance or other criteria consistent with the terms and
conditions of the Bonus Plan shall be established annually by the MKHL Board of
Directors (or any appropriate committee thereof) in accordance with the Bonus
Plan.

 

2



--------------------------------------------------------------------------------

(d) Benefits. During the Term, Executive shall be entitled to participate in the
benefit plans and programs, including, without limitation, medical, dental and
401(k), that the Company provides generally to comparable executives in
accordance with, and subject to, the terms and conditions of such plans and
programs (including, without limitation, any eligibility limitations) as they
may be modified by the Company from time to time in its sole discretion.

(e) Expense Reimbursement. The Company shall reimburse Executive for the
ordinary and necessary business expenses incurred by him in the performance of
his duties in accordance with the Company’s reimbursement policies and
procedures.

(f) Equity-Based Compensation.

(i) Equity-Based Awards. Executive shall be eligible for stock option awards,
restricted stock awards and other equity-based awards under the equity incentive
plan generally applicable to eligible employees of the Company (the “Equity
Incentive Plan”), in an amount at least equal to the largest award made under
such plan at such time to any employee of MKHL or such subsidiary other than its
Chief Executive Officer and Chief Creative Officer, in accordance with, and
subject to, the terms and conditions of the Equity Incentive Plan as it may be
modified by MKHL or such subsidiary from time to time in its sole discretion and
the applicable equity award agreement.

(ii) Effect of Termination. Except in the case of the termination of Executive
for Cause, in which case any restricted stock granted to Executive shall be
forfeited and any stock options granted to Executive under the Employee Option
Plan will immediately terminate (whether or not vested and/or exercisable), any
such awards that have become vested and/or exercisable prior to the Termination
Date shall remain vested and/or exercisable after the Termination Date in
accordance with the terms and conditions of the Equity Incentive Plan and/or any
applicable stock option or restricted stock award agreement (provided that any
such exercisable stock options shall remain exercisable for at least one
(1) year after the Termination Date).

(g) Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related reporting requirements.

(h) Vacations. Executive shall be entitled to a total of four (4) weeks of paid
vacation during each fiscal year of the Company during the Term; provided,
however, that such vacations shall be taken by the Executive at such times as
will not interfere with the performance by Executive of his duties hereunder.

 

3



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Death and Disability. Executive’s employment under this Agreement shall
terminate automatically upon his death. The Company may terminate Executive’s
employment under this Agreement if Executive is unable to perform substantially
all of the duties required hereunder due to illness or incapacity for a period
of at least 90 days (whether or not consecutive) in any period of 365
consecutive days.

(b) Cause. The Company may terminate Executive’s employment under this Agreement
at any time with Cause. For purposes of this Agreement, “Cause” means the
occurrence of any of the following events: (i) a material breach by the
Executive of his obligations under this Agreement that Executive has failed to
cure within thirty (30) days following written notice of such breach from the
Company to Executive; (ii) a refusal by the Executive to perform his duties
under this Agreement that continues for at least five (5) days after written
notice from the Company to Executive; (iii) the commission by the Executive of a
fraud or theft against the Company or any of its affiliates or licensees or his
conviction for the commission of, or aiding and abetting, a felony or of a fraud
or a crime involving moral turpitude or a business crime; (iv) the possession or
use by Executive of illegal drugs or prohibited substances, the excessive
drinking of alcoholic beverages on a recurring basis which impairs the
Executive’s ability to perform his abilities under this Agreement, or the
appearance during hours of employment on a recurring basis of being under the
influence of such drugs, substances or alcohol.

5. Consequences of Termination or Breach.

(a) Death or Disability; Termination for Cause or Without Good Reason. If
Executive’s employment under this Agreement is terminated under Section 4(a) or
4(b) or as a result of the Company or Executive giving a non-renewal notice
pursuant to Section 1, or Executive terminates his employment for any reason
other than for Good Reason (which right Executive shall have at any time during
the Term), Executive shall not thereafter be entitled to receive any
compensation or benefits under this Agreement, other than (i) Base Salary earned
but not yet paid prior to the Termination Date, and (ii) reimbursement of any
expenses pursuant to Section 3(e) incurred prior to the Termination Date, For
purposes of this Agreement, “Good Reason” means (A) a material breach by the
Company of its obligations under this Agreement that it has failed to cure
within thirty (30) days following written notice of such breach from Executive
to the Company, or (B) a material diminution during the Term in Executive’s
title, duties or responsibilities, as set forth in Section 2(a) hereof, that
continues for at least five (5) days after written notice from Executive to the
Company.

 

4



--------------------------------------------------------------------------------

(b) Termination Without Cause or With Good Reason. If Executive’s employment
under this Agreement is terminated by the Company without Cause (which right the
Company shall have at any time during the Term) and other than under
Section 4(a) or as a result of the Company giving a non-renewal notice pursuant
to Section 1, or Executive terminates his employment for Good Reason, the sole
obligations of the Company to Executive shall be to make the payments described
in clauses (i) and (ii) of Section 5(a), and, subject to Executive providing the
Company with the release and separation agreement described below, to pay to
Executive, in substantially equal installments in accordance with the normal
payroll practices of the Company over a one-year period commencing with the
Termination Date, an amount equal to (i) Executive’s then current Base Salary
plus (ii) the Bonus paid to Executive by the Company for the most recent fiscal
year of the Company ended prior to the Termination Date, which amount shall be
offset by any compensation and benefits that Executive receives from other
employment (including self-employment) during such payment period. Executive
agrees to promptly notify the Company upon his obtaining other employment or
commencing self-employment during the severance period and to provide the
Company with complete information regarding his compensation thereunder. The
Company’s obligations to provide the payments referred to in this Section 5(b)
shall be contingent upon (A) Executive having delivered to the Company a fully
executed separation agreement and release (that is not subject to revocation) of
claims against the Company and its affiliates and their respective directors,
officers, employees, agents and representatives substantially in the form
attached hereto as Annex A and (B) Executive’s continued compliance with his
obligations under Section 6 of this Agreement. Executive acknowledges and agrees
that in the event the Company terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, except as otherwise
provided by applicable law, (1) Executive’s sole remedy shall be to receive the
payments specified in this Section 5(b) and (2) if Executive does not execute
the separation agreement and release described above, Executive shall have no
remedy with respect to such termination.

6. Certain Covenants and Representations.

(a) Confidentiality. Executive acknowledges that in the course of his employment
by the Company, Executive will receive and or be in possession of confidential
information of the Company and its affiliates, including, but not limited to,
information relating to their financial affairs, business methods, strategic
plans, marketing plans, product and styling development plans, pricing,
products, vendors, suppliers, manufacturers, licensees, computer programs and
software. Executive agrees that he will not, without the prior written consent
of the Company, during the Term or thereafter, disclose or make use of any such
confidential information, except as

 

5



--------------------------------------------------------------------------------

may be required by law or in the course of Executive’s employment hereunder.
Executive agrees that all tangible materials containing confidential
information, whether created by Executive or others which shall come into
Executive’s custody or possession during Executive’s employment shall be and is
the exclusive property of the Company. Upon termination of Executive’s
employment for any reason whatsoever, Executive shall immediately make good
faith efforts to identify and surrender to the Company all confidential
information and property of the Company in Executive’s possession and shall also
immediately surrender any such information of which he thereafter becomes aware.

(b) Non-Competition. Executive agrees that during the Term and for a one-year
period commencing with the Termination Date (the “Non-Competition Period”),
Executive will not engage in, or carry on, directly or indirectly, either for
himself or as an officer or director of a corporation or as an employee, agent,
associate, or consultant of any person, partnership, business or corporation,
any business in competition with the business carried on by the Company or any
of its affiliates in any jurisdiction in which the Company or any of its
affiliates actively conduct business; provided, however, that if the Company
elects to enforce this provision, which election must be made by written notice
to the Executive no later than ten (10) days after the Termination Date, and the
Executive is not otherwise receiving separation pay pursuant to Section 5(b)
herein, the Company shall continue Executive’s then current Base Salary during
the Non-Competition Period, payable in substantially equal installments in
accordance with the normal payroll practices of the Company; provided, further,
that the Company may, at its sole option, cease such Base Salary continuation if
Executive shall have breached any of its obligations under Section 6 of this
Agreement.

(c) No Hiring. During the two-year period immediately following the Termination
Date, Executive shall not employ or retain (or participate in or arrange for the
employment or retention of) any person who was employed or retained by the
Company or any of its affiliates within the one-year period immediately
preceding such employment or retention.

(d) Copyrights, Inventions, etc. Any interest in patents, patent applications,
inventions, technological innovations, copyrights, copyrightable works,
developments, discoveries, designs, concepts, ideas and processes (“Such
Inventions”) that Executive now or hereafter during the Term may own or develop
either individually or with others relating to the fields in which the Company
or any of its affiliates may then be engaged or contemplate being engaged shall
belong to the Company or such affiliate and forthwith upon request of the
Company, Executive shall execute all such assignments and other documents
(including applications for patents, copyrights, trademarks and assignments
thereof) and take all such other action as the Company may reasonably request in
order to assign to and vest in the Company or its affiliates all

 

6



--------------------------------------------------------------------------------

of Executive’s right, title and interest (including, without limitation, waivers
to moral rights) in and to Such Inventions throughout the world, free and clear
of liens, mortgages, security interests, pledges, charges and encumbrances.
Executive acknowledges and agrees that (i) all copyrightable works created by
Executive as an employee will be “works made for hire” on behalf of the Company
and its affiliates and that the Company and its affiliates shall have all rights
therein in perpetuity throughout the world and (ii) to the extent that any such
works do not qualify as works made for hire, Executive irrevocably assigns and
transfers to the Company and its affiliates all worldwide right, title and
interest in and to such works. Executive hereby appoints any officer of the
Company as Executive’s duly authorized attorney-in-fact to execute, file,
prosecute and protect Such Inventions before any governmental agency, court or
authority. If for any reason the Company does not own any Such Invention, the
Company and its affiliates shall have the exclusive and royalty-free right to
use in their businesses, and to make products therefrom, Such Invention as well
as any improvements or know-how related thereto.

(e) Remedy for Breach and Modification. Executive acknowledges that the
foregoing provisions of this Section 6 are reasonable and necessary for the
protection of the Company and its affiliates, and that they will be materially
and irrevocably damaged if these provisions are not specifically enforced.
Accordingly, Executive agrees that, in addition to any other relief or remedies
available to the Company and its affiliates, they shall be entitled to seek an
appropriate injunctive or other equitable remedy for the purposes of restraining
Executive from any actual or threatened breach of or otherwise enforcing these
provisions and no bond or security will be required in connection therewith. If
any provision of this Section 6 is deemed invalid or unenforceable, such
provision shall be deemed modified and limited to the extent necessary to make
it valid and enforceable.

7. Miscellaneous.

(a) Representations. The Company, MKHL and Executive each represents and
warrants that (i) they have full power and authority to execute and deliver this
Agreement and to perform their respective obligations hereunder and (ii) this
Agreement constitutes the legal, valid and binding obligation of such party and
is enforceable against them in accordance with its terms. In addition, Executive
represents and warrants that the entering into and performance of this Agreement
by him will not be in violation of any other agreement to which Executive is a
party and no activities of the Executive currently conflict with the provisions
of Section 6(b).

(b) Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, by facsimile transmission, by a nationally

 

7



--------------------------------------------------------------------------------

recognized overnight delivery service or mailed by certified mail, return
receipt requested, to the Company or MKHL, c/o the Company at the Company’s
principal executive offices in New York, New York, Facsimile No.: (646) 354-4888
Attn: Chief Executive Officer, and if to Executive, to his home address on file
with the Company or to such other address as may be provided by such notice.

(c) Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter. This Agreement is
intended (with any documents referred to herein) as a complete and exclusive
statement of the terms of the agreement between the parties with respect thereto
and may be amended only by a writing signed by both parties hereto.

(d) Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in a writing
signed by the party to be charged with such waiver.

(e) Assignment. Except as otherwise provided in this Section 7(e) and
Section 2(b), this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, representatives, successors and
assigns. This Agreement shall not be assignable by Executive and shall be
assignable by the Company and MKHL, in whole or in part, only (i) to MKHL or any
of its subsidiaries and (ii) subject to compliance with Section 2(b).

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.

(g) Captions. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of the Agreement.

(h) Governing Law. This Agreement shall be governed by the laws of the State of
New York applicable to agreements made and to be performed in that State,
without regard to its conflict of laws principles

(i) Arbitration. Any dispute or claim between the parties hereto arising out of,
or, in connection with this Agreement, shall, upon written request of either
party, become a matter for arbitration; provided, however, that Executive
acknowledges that in the event of any violation of Section 6 hereof, the Company
shall be entitled to obtain from any court in the State of New York, temporary,
preliminary or permanent injunctive relief as well as damages, which rights
shall be in addition to any other rights

 

8



--------------------------------------------------------------------------------

or remedies to which it may be entitled. The arbitration shall be before a
neutral arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association and take place in New York City. Each party
shall bear its own fees, costs and disbursements in such proceeding. The
decision or award of the arbitrator shall be final and binding upon the parties
hereto. The parties shall abide by all awards recorded in such arbitration
proceedings, and all such awards may be entered and executed upon in any court
having jurisdiction over the party against whom or which enforcement of such
award is sought.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MICHAEL KORS (USA), INC. By:   /s/ John D. Idol  

Name: John D. Idol

Title:   Chief Executive Officer

MICHAEL KORS HOLDINGS LIMITED By:   /s/ John D. Idol  

Name: John D. Idol

Title:   Chief Executive Officer

EXECUTIVE

  /s/ Joseph B. Parsons   Joseph B. Parsons

 

9



--------------------------------------------------------------------------------

AGREEMENT AND GENERAL RELEASE

Agreement and General Release (“Agreement”), by and between
                                     (“Employee” or “you”) who resides at
                                     and Michael Kors (USA), Inc. (together with
all of its affiliates, the “Company”).

1. Employee acknowledges that Employee’s employment with the Company is being
terminated effective                                      (the “Termination
Date”), and that after the Termination Date you shall not represent yourself as
being an employee, officer, agent or representative of the Company for any
purpose. The Termination Date shall be the termination date of your employment
for purposes of participation in and coverage under all benefit plans and
programs sponsored by or through any “Company Entities” (as defined in paragraph
4 hereof), including but not limited to the Company’s 401(k) Plan.

2. Following the Termination Date of this Agreement and in exchange for your
waiver of claims against the Company Entities and compliance with all the other
terms and conditions of this Agreement, the Company agrees to pay you severance
[INSERT AMOUNT AND TERMS OF SEVERANCE SET FORTH IN SECTION 5 OF EMPLOYMENT
AGREEMENT].

3. You acknowledge and agree that the payment provided pursuant to paragraph 2
of this Agreement: (i) is in full discharge of any and all liabilities and
obligations of all Company Entities to you, monetarily or with respect to
employee benefits or otherwise, including but not limited to any and all
obligations arising under any alleged written or oral employment agreement,
policy, plan or procedure of the Company and/or any alleged understanding or
arrangement between you and the Company; and (ii) is in addition to any payment,
benefit, or other thing of value to which you might otherwise be entitled under
any policy, procedure or plan of the Company and/or any agreement between you
and the Company, other than any policy, plan or procedure relating to severance.
Notwithstanding the foregoing, the Company shall reimburse you for appropriate
expenses incurred by you during your employment promptly after you submit
appropriate documentation with respect thereto.

4. (a) In consideration for the payment to be provided you pursuant to paragraph
2 above, you, for yourself and for your heirs, executors, administrators,
trustees, legal representatives and assigns (hereinafter referred to
collectively as “Releasors”), forever release and discharge (i) the Company and
its past, present and future parent entities, subsidiaries, divisions,
affiliates and related business entities, successors and assigns, assets,
employee benefit plans or funds, and (ii) any of its or their respective past,
present and/or future directors, officers, fiduciaries, agents, trustees,
administrators, employees and assigns, but only to the extent acting on behalf
of the Company or any of its past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, successors
and assigns, assets, employee benefit plans or funds (collectively the “Company
Entities”) from any and all claims, demands, causes of action, fees and
liabilities of any kind

 

10



--------------------------------------------------------------------------------

whatsoever, whether known or unknown, which you ever had, now have, or may have
against any of the Company Entities by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter up to
and including the date on which you sign this Agreement.

(b) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Company Entities from any and all claims, whether known
or unknown, which Releasors ever had, now have, or may have against the
Companies Entities arising out of your employment and/or your separation from
that employment, including, but not limited to: (i) any claim under the Age
Discrimination in Employment Act, or the Older Workers Benefit Protection Act,
(ii) any claim under Title VII of the Civil Rights Act of 1964 or under the
Civil Rights Act of 1991, (iii) any claim under the Americans with Disabilities
Act; (iv) any claim under the Employee Retirement Income Security Act of 1974
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Company Entities subject to the terms and conditions of such
plan and applicable law) or the Family and Medical Leave Act; (v) any claim
under the New York State or New York City Human Rights Laws; [the New Jersey Law
Against Discrimination, New Jersey Equal Pay Act, New Jersey Family Leave Act,
or the New Jersey Conscientious Employee Protection Act]; (vi) any other claim
of discrimination or retaliation in employment (whether based on federal, state,
or local law, statutory or decisional); (vii) any other claim relating to or
arising out of your employment, the terms and conditions of such employment, the
termination of such employment, and/or any of the events relating directly or
indirectly to or surrounding the termination of that employment, including but
not limited to breach of contract (express or implied), wrongful discharge,
detrimental reliance, defamation, emotional distress or compensatory or punitive
damages; and (viii) any claim for attorneys’ fees, costs, disbursements and/or
the like. Nothing in this Agreement shall be a waiver of claims that may arise
after the date on which you sign this Agreement.

5. You acknowledge and agree that you have not commenced, maintained, prosecuted
or participated in any action, suit, charge, grievance, complaint or proceeding
of any kind against Company Entities in any court or before any administrative
or investigative body or agency and/or that you are hereby withdrawing with
prejudice any such complaints, charges, or actions that you may have filed
against Company Entities. You further acknowledge and agree that by virtue of
the foregoing, you have waived all relief available to you (including without
limitation, monetary damages, equitable relief and reinstatement) under any of
the claims and/or causes of action waived in paragraph 4 above.

6. (a) You agree that you will reasonably cooperate with the Company and/or the
Company Entities and its or their respective counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during your employment in which you were involved or of which you
have knowledge.

(b) You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to your
employment by the Company and/or the Company

 

11



--------------------------------------------------------------------------------

Entities, you will give prompt notice of such request to the Company’s Senior
Vice President, General Counsel at 11 West 42nd Street, New York, New York,
10036 so that the Company and/or the Company Entities have had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure.

7. The terms and conditions of this Agreement are and shall be deemed to be
confidential, and you agree, to the maximum extent permitted by applicable law,
rule, code or regulation, not to disclose any thereof to any person or entity
without the prior written consent of the Company, except if required by law, and
to your accountants, attorneys and/or spouse.

8. [INSERT EXECUTIVE’S COVENANTS SET FORTH IN SECTION 6 OF EMPLOYMENT AGREEMENT]

9. You represent that, except as may otherwise be agreed, you have returned (or
will return) to the Company all property belonging to the Company and/or the
Company Entities, including but not limited to laptop, cell phone, keys, card
access to the building and office floors, phone card, computer user name and
password, disks and/or voicemail code. You further acknowledge and agree that
Company shall have no obligation to make the payment referred to in paragraph 2
above unless and until you have satisfied all your obligations pursuant to this
paragraph.

10. If any provision of this Agreement is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions shall be enforced to the maximum
extent possible. Further, if a court should determine that any portion of this
Agreement is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable. Additionally, you agree that if you
breach the terms of paragraphs 4, 5, 6, 7, 8, and/or 9, it shall constitute a
material breach of this Agreement as to which the Company Entities may seek all
relief available under the law.

11. (a) This Agreement is not intended, and shall not be construed, as an
admission that any of the Company Entities has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

(b) Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

12. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

13. This Agreement shall be construed and enforced in accordance with the laws
of the State of New York without regard to the principles of conflicts of law.

 

12



--------------------------------------------------------------------------------

14. You understand that this Agreement constitutes the complete understanding
between the Company and you, and, supersedes any and all agreements,
understandings, and discussions, whether written or oral, between you and any of
the Company Entities. No other promises or agreements shall be binding unless in
writing and signed by both the Company and you after the Termination Date of
this Agreement.

15. You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider it for at least twenty-one
(21) days; (c) are hereby advised by the Company in writing to consult with an
attorney of your choice in connection with this Agreement; (d) fully understand
the significance of all of the terms and conditions of this Agreement and have
discussed them with your independent legal counsel, or have had a reasonable
opportunity to do so; (e) have had answered to your satisfaction by your
independent legal counsel any questions you have asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (f) are
signing this Agreement voluntarily and of your own free will and agree to abide
by all the terms and conditions contained herein.

16. You understand that you will have at least twenty-one (21) days from the
date of receipt of this Agreement to consider the terms and conditions of this
Agreement. You may accept this Agreement by signing it and returning it to the
Company’s Senior Vice President, General Counsel at 11 West 42nd Street, New
York, New York 10036 on or before twenty-one (21) days after delivery. After
executing this Agreement, you shall have seven (7) days (the “Revocation
Period”) to revoke this Agreement by indicating your desire to do so in writing
delivered to the Company’s General Counsel at the address set forth above by no
later than 5:00 p.m. on the seventh (7th) day after the date you sign this
Agreement. The effective date of this Agreement shall be the eighth (8th) day
after you sign the Agreement (the “Effective Date”). If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day. In the event you
do not accept this Agreement as set forth above, or in the event you revoke this
Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payment referred to in
paragraph 2 above, shall be deemed automatically null and void.

 

Print Name:       Date:     Signature:        

STATE OF NEW YORK) ss.:

COUNTY OF NEW YORK)

 

13



--------------------------------------------------------------------------------

On this          day of                                      2003, before me
personally came                                      to me known and known to me
to be the person described and who executed the foregoing Agreement, and who
duly acknowledged to me that she executed the same.

 

   Notary Public

Michael Kors (USA), Inc.

 

By:       Date:    

 

14